Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action. Claims 1 through 20 were considered.

Response to Amendment
2.	This action is in response to communication filed on 10/15/2020.
a. Claims 1-20 are pending in this application.
b. Claims 1-19 has been amended.
c. Claim 20 has been newly added.

Response to Arguments Regarding Claim Rejections – 35 USC § 102
3.	Applicant's arguments, see page 11-15 of REMARKS, filed on 10/15/2020, with respect to Claim Rejections - 35 USC § 102 have been fully considered but they are moot in view of new grounds of rejection. Additionally, applicant argues in substance that:
a. “Bartlett requires that the mobile device be on hand by the user of the desktop device in order to establish a link between the devices.” (see Remarks, page 12)
Regarding applicant’s remarks that Bartlett reference requires that mobile device be on the hand of the user of desktop device in order to establish link 

b. “Bartlett does not teach a hyperlink transmitted to the mobile device that includes a parameter, where the parameter is used to generate a verification code that is received from the mobile device.” (see Remarks, page 13). 
Regarding claim 2 limitation “the hyperlink further includes a parameter, the circuitry is configured to receive a verification code from the mobile device, the verification code being generated by the mobile device based on the parameter”, it means the hyperlink includes the information which is used by the mobile device to generate the verification code. Bartlett discloses that the link generated by the server includes web and session information from the device 1, here the link in fig. 6G (613) shows parameters relating to web and session information from the device 1. When the link is activated on device 2, web page is displayed and verification code is generated by the device 2 based on the link used (see fig. 3, 6G-6H and [61, 68, 79]). Therefore, Bartlett teaches the hyperlink transmitted to the mobile device includes a parameter that is used to generate a verification code in the mobile device.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 8, 10-13, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett et al. (US 2017/0135142 A1) hereafter Bartlett in view of Goel et al. (US 2016/0226950 A1) hereafter Goel.

Regarding claim 1, Bartlett teaches a system coordinating communication through a communication path between a mobile device and a non-mobile device (Fig. 3(301, 302) and [53]: a user initiates the linking process through a web session on a first device, such as a desktop computer. The user is prompted to enter at least one identifier that can be used to identify the second device, such as a smartphone, tablet or other mobile device (i.e. coordinate communication between first and second devices, where first device is desktop computer and second device is mobile device)), the system comprising: at least one server (fig. 3(303)) including circuitry configured to control execution of a webpage that is displayed on the non- mobile device ([68]: the server 303 sends a web display for user entry of the identifier for the second device 302 to the first device 301, 304), 
(Fig. 1A, Fig. 3(305) and [62, 68]: The user enters the desired identifier 305, and an authentication code is returned and displayed on the first device 306.), the data including a mobile number associated with the mobile device (Fig. 1B(107) and [62-63]: user has entered a phone number 107 as the identifier for the second device), 
transmit, to the mobile device, a message using the mobile number received from the non-mobile device (Fig. 2A, Fig. 3(307) and [53-54], [67-68]: A link is then sent to the second device 307 (i.e. transmit message with URL to the phone number)), the message including a hyperlink that includes a uniform resource locator (URL) for a microapplication (Fig. 6G(613) and [78]: The linking mechanism includes a message 613 that is sent to the mobile device 612 with a link in the message 613 to link and authenticate the mobile device to be linked to the session (i.e. fig. 6p shows the link is for the signature application));
in response to the hyperlink being activated on the mobile device (Fig. 3(308) and [68]: A link is then sent to the second device 307, which when activated by the user 308 prompts the display of a data entry screen for the authentication code 309), establish the communication path between the mobile device and the non-mobile device (fig. 3(308, 310), fig. 6H and [68, 79]: The user enters the authentication code 310 to complete the linking process (i.e. establish communication between device 1 and device 2)),
(fig. 6I(609) and [80]: The code may be added into the user interface code acceptance box 609, once the code is displayed and seen by the user on the second device user interface accessed through the link sent to that device (i.e. display request as in fig. 6I(609) to input code in webpage)),
in response to performing a function via the microapplication at the mobile device (Fig. 6R, Fig. 4 and [44]: an electronic signature is entered from a second device and displayed through the linked feature on the first device), receive the input data (Fig. 6Q and [43]: eSignature pad from one device is displayed through a link on the mobile device or tablet to capture a signature on the mobile device or tablet and display it on the first device (i.e. eSignature application is the microapplication), [57]), 
coordinate communication between the mobile device and the non-mobile device to transmit the input data through the communication path to the non-mobile device (Fig. 4 and [69]: FIG. 4 shows exemplary data flow between the first device 401, second device 402 and a server 403, once they are linked. Data 407 from the second device 402 may be sent 405 to the first device 401. (i.e. as shown in fig. 4 after the link is established, the data flow is managed by the server 403)); and
control display of the input data received from the mobile device in the webpage of the non-mobile device (Fig. 6G and [78]: FIG. 6G shows an exemplary user interface flow for linking a mobile device 612 to a first device, such as a desktop computer web session. Fig. 6P-6S and [89, 103]: an electronic signature 631 may be added by the user using a second device and the second device sending the electronic signature image 631 to the server to be displayed on the first device).
Bartlett however does not explicitly teach obtain portions of content extracted from the webpage displayed on the non-mobile device to populate the microapplication, download the microapplication with the extracted portions of content, and control display, via the microapplication, of the extracted portions of content on the mobile device.
	Goel teaches obtain portions of content extracted from the webpage displayed on the non-mobile device to populate the microapplication ([40]: the online content management system generates a unique link (e.g., a Uniform Resource Locator) to the hosted content item.  The unique link can be used at a user computing device in conjunction with a web browser application executing on the user computing device to obtain a web page from the online content management system that presents the hosted content item (or a portion or a preview thereof) in the web page.), download the microapplication with the extracted portions of content ([40]: The unique link can be used at a user computing device in conjunction with a web browser application executing on the user computing device to obtain a web page from the online content management system that presents the hosted content item in the web page. The unique link can also be used with the web browser to download the hosted content item to the user computing device (i.e. use the link to download web application with hosted content item, here web application is the microapplication and hosted content is the content portions)), and control display, via the microapplication, of the extracted portions of content on the mobile device ([40]: the user sharing the content item folder and the one or more specified users all have access to the content item folder (i.e. display content portion to specified user) and its contents including any hosted content items directly or indirectly in the content item folder in the content item folder hierarchy.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartlett to incorporate the teachings of Goel and obtain portion of content obtained from the from the webpage, download microapplication with the extracted portion and display in microapplication the extracted portions. One of ordinary skilled in the art would have been motivated to combine the teachings in order to share content item (Goel, [40]).

Regarding claim 2, Bartlett in view of Goel teaches the system of claim 1. 
Bartlett further teaches wherein the hyperlink further includes a parameter (Fig. 3 (310, 306) and [61, 68]:  A link is then sent to the second device 307, which when activated by the user 308 prompts the display of a data entry screen for the authentication code 309. The user enters the authentication code 310 to complete the linking process (i.e. link containing the parameter as shown in fig. 6G(613)), 
the circuitry is configured to receive a verification code from the mobile device (fig. 3(310) and [68]: A link is then sent to the second device 307, which when activated by the user 308 prompts the display of a data entry screen for the authentication code 309. The user enters the authentication code 310 (i.e. server receives the verification code from mobile device 302)), the verification code being generated by the mobile device based on the parameter ([61]:  Once the link is activated it opens a webpage on the second device which would display a unique code or identifier on the 2nd device.  [79]: The user interface is generated after clicking a link sent to the device 612 and may contain the secure web address for the session 614, user instructions 615, a secure linking code to be entered on the first device by the user 616 (i.e. authentication code 616 is generated by the device 612 based on the link or session information)), and  
the communication path between the mobile device and the non-mobile device is established using the verification code (Fig. 6H and [68, 79]: The user enters the authentication code 310 to complete the linking process (i.e. verification code is used to establish the communication path)).  

Regarding claim 3, Bartlett in view of Goel teaches the system of claim 1. 
Bartlett further teaches wherein the microapplication is executed by a browser to control display of the extracted portions of content in the mobile device (Fig. 6P and [54, 87]: after that device has been linked over a web session 614. The linked device now demonstrates a linked feature, such as an electronic signature entry area 628 (i.e. signature application is performed by the browser as shown in fig. 6P and as described in [54])).  

Regarding claim 4, Bartlett in view of Goel teaches the system of claim 1. 
Bartlett further teaches wherein the microapplication is executed by a mobile e-mail app to control display of the extracted portions of content in the mobile device (Fig. 6P and [54, 87]: after that device has been linked over a web session 614. The linked device now demonstrates a linked feature, such as an electronic signature entry area 628 (i.e. signature application is performed by the mobile email app as described in [54])).  

Regarding claim 8, Bartlett in view of Goel teaches the system of claim 1. 
Bartlett further teaches wherein the function is a touch input function and the input data is an electronic signature ([57-58]: Once linked, the first device and second device may be used to display or acquire data for the other device. For example, one device may collect any type of data, including but not limited to images or text generated through a user touching a touch screen, typed data from a keypad. If the collecting device is used to collect a signature generated from its touch screen, the user may direct where the signature image is to appear on the receiving device (i.e. function is touch input function and acquired data is signatures)), and 
the coordination of the mobile device and the non-mobile device is such that the circuitry is configured to control displaying at the non-mobile device, the electronic signature at a time that the electronic signature is obtained using the touch input function at the mobile device (Fig. 6R and [43, 88]: An individual linking feature status indicator 622 may indicate that the feature is active and linked. The feature may include, but is not limited to, the capability to capture an electronic signature 625 and associate that signature with a set of pre-loaded or entered demographics 626 (i.e. capture the electronic signature when entered in second device in electronic documentation system 601)). 

Regarding Claims 10-13, 17 and 19-20 they do not teach or further define over claims 1-4, 8 and 1-2 respectively. Therefore, claim 10-13, 17 and 19-20 are rejected for the same reason as set forth above in claims 1-4, 8 and 1-2 respectively.

Claim 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett et al. (US 2017/0135142 A1) hereafter Bartlett in view of Goel et al. .

Regarding claim 5, Bartlett in view of Goel teaches the system of claim 1. 
Bartlett further teaches wherein the circuitry is further configured to disable the communication path between the mobile device and the non-mobile device after a predetermined amount of time from a time the message is sent to the mobile device ([11, 61]: responsive to generating the link, starting an auto-expire timer that, upon reaching a threshold time, causes the link to be invalidated), in response to the input data not being received from the mobile device ([11, 61]: responsive to receiving an indication that the link was activated, resetting the auto expire timer (i.e. link is invalidated only if the response is not received from the device)).
Bartlett in view of Goel however does not teach when the predetermined amount of time is reached, store the hyperlink and the extracted portions of content in a folder so that the Web application with the extracted portions of content is accessed at a later time.
	Chen teaches when the predetermined amount of time is reached ([126]: logged events is obtained over a predetermined time span (e.g., five minutes) (i.e. saving during predetermined time)), store the hyperlink and the extracted portions of content in a folder so that the Web application with the extracted portions of content is accessed at a later time ([126]: additional data is obtained and stored to indicate the type S' of the one or more system resources. Examples of system resource types (S') include webpage servers, backend servers, storage buffers and communication links (i.e. when the predetermined time (5 minutes) reaches, storing the data including the links)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartlett in view of Goel to incorporate the teachings of Chen and when predetermined time is reached, store the hyperlink in folder so that the web application can be accessed at a later time. One of ordinary skilled in the art would have been motivated to combine the teachings in order to log events (Chen, [126]).

Regarding Claims 14 they do not teach or further define over claim 5 respectively. Therefore, claims 14 is rejected for the same reason as set forth above in claims 5 respectively.

Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett et al. (US 2017/0135142 A1) hereafter Bartlett in view of Goel et al. (US 2016/0226950 A1) hereafter Goel, Chen et al. (US 2017/0277727 Z1) hereafter Chen and Baubert et al. (US 9,875,511 B1) hereafter Baubert.

Regarding claim 6, Bartlett in view of Goel and Chen teaches the system of claim 5. 
Bartlett in view of Goel and Chen however does not teach wherein the circuitry obtains the extracted portions of content, obtains prefill data from a database to further populate the microapplication, and downloads the microapplication with the extracted portions of content and the prefill data.
Baubert teaches wherein the circuitry obtains the extracted portions of content, obtains prefill data from a database to further populate the microapplication ([Col 7, 7-11]: the data collection application 108 generates a URL with a globally unique identifier (GUID) for the document. The GUID can include the session identifier and/or line item identifier of the document (i.e. application 108 is a data collection application (database)). [Col 7, 35-39]: the URL includes the GUID assigned to the image as a search string. The message optionally includes a text description of the document or line item associated with the image (i.e. GUID in URL is used fill application with texts)), and downloads the microapplication with the extracted portions of content and the prefill data ([Col 7, 15-19]: The URL causes the mobile computer device 110 to invoke a camera application 116 or directs the mobile computer device to a webpage having an HTML 5 media capture field that, when selected, invokes the camera application 116 (i.e. activation of URL downloads camera application). Fig. 5A and [Col 35-39]: the URL includes the GUID assigned to the image as a search string. The message optionally includes a text description of the document or line item associated with the image (i.e. activation of URL displays some information from computer device)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartlett in view of Goel and Chen to further incorporate the teachings of Baubert and extract portion of content, obtain prefill data to populate microapplication and download microapplication with the extracted portion of content and the prefill data. One of ordinary skilled in the art would have been motivated to combine the teachings in order for desktop-invoked image capture (Baubert, [Col 5, 67]).

Regarding Claims 15 they do not teach or further define over claim 6 respectively. Therefore, claims 15 is rejected for the same reason as set forth above in claims 6 respectively.

Claim 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett et al. (US 2017/0135142 A1) hereafter Bartlett in view of Goel et al. (US 2016/0226950 A1) hereafter Goel and Shibuno et al. (US 2015/0036001 A1) hereafter Shibuno.

Regarding claim 7, Bartlett in view of Goel teaches the system of claim 1. 
Bartlett further teaches wherein the function is a camera function and the input data is an image of a document obtained using the camera function ([57]: Once linked, the first device and second device may be used to display or acquire data for the other device. For example, one device may collect any type of data, including but not limited to images or text generated through a user touching a touch screen, pictures or video captured from a camera (i.e. function is camera function and acquired data is pictures)), and  50Attorney Docket No.: 510275US 
Bartlett in view of Goel however does not explicitly teach the coordination of the mobile device and the non-mobile device is such that the circuitry is configured to control displaying at the non-mobile device, the image at a time that the image is obtained using the camera function at the mobile device. 
Shibuno teaches the coordination of the mobile device and the non-mobile device is such that the circuitry is configured to control displaying at the non-mobile device (Fig. 5 and [47-48, 51]: On a liquid crystal monitor 256 of the smart phone 250, an image 270 based on the image data received from the digital camera 100 as well as various buttons for remote control are displayed (i.e. phone 250 is the non-mobile device and digital camera 100 is the mobile device)), the image at a time that the image is obtained using the camera function at the mobile device (Fig. 4 and [53-54]: The controller 130 sends the generated image to the smart phone 250 via the communication unit 171 (T4). The smart phone 250 displays the received image on the monitor 256 (D2).).
(Shibuno, [05]).

Regarding Claim 16 they do not teach or further define over claim 7. Therefore, claim 16 is rejected for the same reason as set forth above in claim 7.

 Claim 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett et al. (US 2017/0135142 A1) hereafter Bartlett in view of Goel et al. (US 2016/0226950 A1) hereafter Goel and Guenther et al. (US 2011/0179289 A1) hereafter Guenther.

Regarding claim 9, Bartlett in view of Goel teaches the system of claim 1.
Bartlett further teaches wherein the function is a touch input function ([57-58]: Once linked, the first device and second device may be used to display or acquire data for the other device. For example, one device may collect any type of data, including but not limited to images or text generated through a user touching a touch screen, typed data from a keypad. If the collecting device is used to collect a signature generated from its touch screen, the user may direct where the signature image is to appear on the receiving device (i.e. function is touch input function)).
Bartlett in view of Goel however does not teach the input data includes blocks of a predetermined number of pixels for respective portions of an electronic signature, and the coordination of the mobile device and the non-mobile device is such that the circuitry is configured to control displaying at the non-mobile device, the respective portions of the electronic signature in a synchronous fashion with the obtaining of the respective portions of the electronic signature via the touch input function at the mobile device
Guenther teaches the input data includes blocks of a predetermined number of pixels for respective portions of an electronic signature ([65]: The first input/output interface is connectable with the separate signature capture apparatus and configured to receive data from the signature capture apparatus. [168, 180]: the raster graphics image of the digital signature image has a size of 30×15 pixels (i.e. signature have predetermined number of pixels)), and 
the coordination of the mobile device and the non-mobile device is such that the circuitry is configured to control displaying at the non-mobile device (fig. 4), the respective portions of the electronic signature in a synchronous fashion with the obtaining of the respective portions of the electronic signature via the ([133-134]: the signature capture apparatus 1 of FIG. 4 is configured to encrypt the signature data and optionally the first hash sum by using the generated second hash sum. The encrypted signature data and/or the first hash sum are then transferred to the computer apparatus 100.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartlett in view of Goel to incorporate the teachings of Guenther and received response includes blocks of a predetermined number of pixels for signature and coordination of the mobile device and non-mobile device is such that the circuitry control displaying at non-mobile device the respective portions of the electronic signature in a synchronous fashion with the obtaining of the respective portions of the electronic signature via the touch input function at the mobile device. One of ordinary skilled in the art would have been motivated to combine the teachings in order to provide real-time representation of the signature on the first device (Guenther, [55]).

Regarding Claim 18, they do not teach or further define over claim 9. Therefore, claim 18 is rejected for the same reason as set forth above in claim 9.

Additional References

a. Peterson et al., US 2013/0263283 A1: System and Method for Rules-Based Control of Custody of Electronic Signature Transactions.
b. Shauh et al., US 2017/0011440 A1: Online Mobile Payment Using a Server.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453